Ray, J.
The appellee was acquitted upon trial on an information charging him with having, as inspector at an election, knowingly and willfully refused to receive the vote of a person properly qualified, and who offered to vote. *265The State has attempted to reserve a point of law for our consideration.
J. J. Hawkins and J. N. Tempter, for the State.
A. Stéele and B. T. St. John, for appellee.
The trial was by the judge, without the intervention of a jury, and we are therefore simply presented with the evidence and the finding of not guilty as charged. But upon what special point of law, or upon what mixed questions of law and fact the count rested the finding, the record does not disclose. There was no proof that the appellee knowingly and willfully, or corruptly, refused or neglected to receive the vote. Upon the refusal of the inspector to accept the vote, which refusal simply amounted to a challenge by the inspector, there is no proof that the person offering to vote insisted upon his right to deposit his ballot, or offered to take the oath required by law. The court therefore properly acquitted the appellee.
The appeal is dismissed.